 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal542, International Union of Operating Engi-neers,AFL-CIO andW. V. Pangborne&Co., Inc.and Local UnionNo. 126,International Brotherhoodof ElectricalWorkers, AFL-CIO. Case 4-CD-345August 30, 1974DECISION AND DETERMINATION OFDISPUTEpurposesof the Actto assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Operat-ing Engineersand the Electrical Workers are labororganizationswithin the meaning of Section 2(5) ofthe Act.BY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by W. V. Pangborne & Co., Inc. (herein-after called Pangborne),allegingthat Local 542, In-ternational Union of OperatingEngineers,AFL-CIO(hereinafter called the OperatingEngineers),has vio-lated Section 8(b)(4)(D) of the Act byengaging incertain proscribed activity with an object of forcing orrequiring Pangborne to assign certain work to em-ployees represented by the Operating Engineers rath-er than to employees represented by Local Union No.126, International Brotherhood of Electrical Workers,AFL-CIO (hereinafter called the Electrical Workers).Pursuant to notice,a hearingwas held before Hear-ing Officer Joseph C. Kelly on April 30 and May 1,1974. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, Pangborne and theOperating Engineers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Pangborne, a Delawarecorporation with its principal place of business at 150Rock Hill Road, Bala Cynwyd, Pennsylvania, is en-gaged in all phases of the electrical installation busi-ness,and during the 6 months preceding the hearingreceived materials valued in excess of $50,000 directlyfrom suppliers located outside the Commonwealth ofPennsylvania. Accordingly, we find that Pangborne isengaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate theIII.THE DISPUTEA. The Work in DisputeThe work in dispute is the operation of pole linetrucks, including winches and diggers, by Pangborneat the Sohio Petroleum Company construction site inTrainer Borough, Pennsylvania.B. BackgroundIn November 1973, Fluor Engineers and Construc-tors,Inc. (hereinaftercalled Fluor), a general Con-tractor at the Sohio refinery constructionsite, enteredinto a subcontract requiring Pangborne to run electri-cal wires from substation to substation at the refinery.In turn, Pangborneassignedthe field work involved,includingoperation of the pole line truck used forerectingwooden poles to carry the wires, to employeesrepresented by the Electrical Workers. A pole linetruck such as Pangborne owns has a digger to drillholes into the ground and a winch to set tall poles intothose holes. According to the uncontradictedtestimo-ny of Pangborne's president, Richard Conly, opera-tion of Pangborne's pole line truck on previous jobshad always been assigned to employees representedby the Electrical Workers, and had nevereven beenclaimed by employees represented by the OperatingEngineers.Furthermore, according to Conly, Pang-borne for the last several years has not assigned workof any sort to employees represented by the OperatingEngineers. IAs of Thursday, March 14, 1974, Pangborne hadstationedits pole line truck at a site within the refi-nery. Pangborne employees represented by the Elec-tricalWorkers had begun preliminary work at thePangbornesite,but had not yet begun to operate the'The Operating Engineers,relying onpension contribution and duescheckoff statements signed by Pangborne,contended that over the last sever-al years Pangborne has hired as many as six operating engineers at a time.However, the Operating Engineers evidence did not indicate that any ofthose men were hired to operate Pangborne's pole line truck. The evidencealso indicated that since May1, 1973, theeffective date of the contract underwhich the Operating Engineers claims Pangborne is bound to assign its menthe work in dispute(see fn.4,infra),only one operating engineer has beenhired by Pangborne,according to the pension contribution and dues check-off statements,and he did only 8 hours of work. LOCAL 542,OPERATING ENGINEERStruck. Adjacent to the Pangborne site was the site ofthe Sordoni Company (hereinafter called Sordoni), asubcontractor of the Philadelphia Electric Company.At the site, Sordoni had present and used severalpieces of equipment2 to perform high wire work.About 8 a.m. on Thursday, March 14, Fluor em-ployees represented by the Operating Engineers be-gan a work stoppage to protest alleged violation oftheir jurisdictional rights over the high wire work un-der a collective-bargaining contract with Sordoni. AtFluor's invitation, the Operating Engineers districtrepresentative, Joseph O'Donoghue, and its area busi-ness agent, Pat Convery, went to inspect the Sordonisitewith Pangborne's labor relations director, TomGuthrie, and his assistant, Jack MacMahon. O'Dono-ghue approached a Sordoni superintendent andclaimed that the high wire work belonged to employ-ees represented by the Operating Engineers. O'Dono-ghue also saw the pole line truck at the adjacentPangborne site and asked who was operating it, butthe Fluor officials replied that they did not know.O'Donoghue threatened to picket the refinery's BoothStreet gate, used by both Pangborne's and Sordoni'semployees, if the dispute was not resolved to the satis-faction of the Operating Engineers.Around noon on Thursday, March 14, O'Dono-ghue and Joseph Jacovini, master mechanic for Fluorand member of the Operating Engineers charged withreporting job conditions to that union every day, toldthe idle Fluor employees to return to work. Instead,the Fluor employees stayed out of work until the fol-lowing morning. Additionally, about 60 Fluor em-ployees,many of them wearing clearly identifiableOperating Engineers insignia, marched en masse tothe Sordoni site. Once there, according to the uncon-tradicted testimony of Pangborne employees WilliamKryder and Reed Lucas, one man, who was leadingthe group, told the Sordoni employees to get off thesite.After the Sordoni employees left their work, theleader of the operating engineers marched with about20 members of his group to the Pangborne site, askedwho was operating Pangborne's truck, and orderedthe 4 Pangborne employees present to quit their workas well. When Kryder replied that the operation of thepole line truck belonged to employees represented bythe ElectricalWorkers, he and the other Pangborneemployees were punched, knocked to the ground, andkicked. Kryder was beaten so severely that he lost sixteeth and required eight or nine stitches in his mouth?The Pangborne employees were unable to work for2According to the OperatingEngineers district representative,JosephO'Donoghue,Sordoni's pieces of equipment were"a back hoe,a big drill, aPipspin typehoe, and a truck crane."Operating Engineers member Jacovini admitted that he saw the entiresequence of events at the Pangborne site from a distanceof only 30 ro 40125the rest of the day.About 8 a.m. the next day, Friday, March 15, ac-cording to both Pangborne employee Lucas and Op-eratingEngineersRepresentativeO'Donoghue,reports circulated that Fluor employees representedby the Operating Engineers were picketing the BoothStreet gate. Additionally, about 30 of the operatingengineerswere gathered at a diner within walkingdistance of the Booth Street gate.Also during the morning of Friday, March 15,Pangborne's president, Richard Conly, complained totheOperating Engineers business agent, RobertWalsh, about the previous day's violence. AccordingtoConly's uncontradicted testimony,Walsh's onlyresponse was that 1,500 of his men were out of work,that they were getting hard to control, that they want-ed the Pangborne truck work, and that they intendedto get it. Conly further testified that when he latercalled O'Donoghue about the violence, O'Donoghuereiterated that the Operating Engineers intended toget the work in dispute.O'Donoghue and Jacovini each testified that hequestioned a number of operatingengineersabout theviolence at the Pangborne site. O'Donoghue claimed,however, that he received stories so contradictory andambiguous as to make further action futile. Jacovinimade a similar claim, notwithstanding his admissionthat he personally witnessed the violence and couldidentify every operating engineer present. Conse-quently, the Operating Engineers claims, it was un-able to discipline any instigators of the violence. TheOperating Engineers never denounced the violence orrenounced its purposes, either to its own men or toPangborne's officials and employees.Fearing a recurrence of the violence against its em-ployees, Pangborne stopped work at its site in therefinery after the beatings of Thursday, March 14.Pangborne ordered its employees to return to workonly on Tuesday, March 19, after receiving from theOperating Engineers attorney an oral assurance (fol-lowed later by a written assurance) that the violencewould not recur.C. Contentions of the PartiesOperating Engineers contends that the present dis-pute is not properly before the Board for determina-tion under Section 10(k) of the Act because (1) noreasonable cause exists to believe a violation of Sec-tion 8(b)(4)(D) has occurred, and (2) an agreed-uponmethod binding on all parties exist for the voluntaryadjustment of the dispute. The Operating Engineersfeet andcould identify every operatingengineer present.It should be notedthat, accordingto Kryder,one mancontinuously and clearlyacted as leaderof the operating engineers. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther contends that, even if the dispute is properlybefore the Board for determination, the work in dis-pute should be assigned to employees represented byit because (1) there is an Operating Engineers-GeneralBuilding Contractors Association (hereinafter calledGBCA) collective-bargaining contract to which Pang-borne is party and which covers the work; and (2)there are individuals represented by the OperatingEngineers who are qualified to do the work.Pangborne, on the other hand, contends that thepresent dispute is properly before the Board for deter-mination under Section 10(k) of the Act because (1)reasonable cause exists to believe a violation of Sec-tion 8(b)(4)(D) has occurred, and (2) no agreed-uponmethod binding on all parties exists for the voluntaryadjustment of the dispute. Pangborne further con-tends that the work in dispute should be assigned toits employees represented by the Electrical Workersbecause (1) Pangborne is party to an Electrical Work-ers-NationalElectricalContractorsAssociation(hereinafter called NECA) collective-bargaining con-tract which clearly covers the work, and is not partyto the Operating Engineers-GBCA collective-bargain-ing contract which allegedly covers the work; (2)Pangbome chose to assign the work to the ElectricalWorkers on this job, and has always done so on simi-lar jobs; (3) industry practice within the geographicaljurisdiction of the rival locals is to assign similar workto the Electrical Workers, and has always been so; (4)the superior training of individuals represented by theElectricalWorkers, and the absence in the ElectricalWorkers-NECA contract of certain restrictive provi-sions present in the Operating Engineers-GBCA con-tract,make assignment of the work to the ElectricalWorkers more efficient and economical for Pang-borne; and (5) the superior training of individualsrepresented by the Electrical Workers makes assign-ment of the work to the Electrical Workers safer forall employees on the job.The Electrical Workers contends that the work indispute should be assigned to it for the same reasonsas Pangborne advances.Pangborne work be assigned to their men, and threat-ened to picket the Booth Street site if the dispute wasnot resolved in their favor. That same day, about 20operating engineers demanded that Pangborne's elec-trical workers quit their work, and beat them severelywhen they refused to do so. The next day there wasa gathering of about 30 operating engineers withinwalking distance of the Booth Street gate, and alsoreports of actual picketing at the gate. The OperatingEngineers completely failed to denounce the March14 violence itself, to renounce its purpose, or to disci-pline its instigators, although their identity apparentlycould have been ascertained through Jacovini, whotestified he witnessed the violence and knew whichmen were involved. Indeed, there is evidence that Op-erating Engineers representatives explicitly adoptedthe stated purpose of the violence. When complaintsabout the violence were voiced, according toPangborne'spresident,Conly,BusinessAgentWalsh's only response was that 1,500 of his men wereout of work, that they were getting hard to control,that they wanted the Pangborne pole line truck work,and that they intended to get it; and District Repre-sentative O'Donoghue's response was to reiterate thatthe Operating Engineers intended to get the work indispute.We find, therefore, that reasonable cause ex-ists to believe a violation of Section 8(b)(4)(D) by theOperating Engineers has occurred.As to the existence of an agreed-upon method, theOperating Engineers contends that Pangborne is par-ty to the Operating Engineers-GBCA contract and isthus bound, under article VI, section 1, of that con-tract, by the decisions of the Impartial JurisdictionalDisputes Board (hereinafter called the IJDB). Wedeem it unnecessary to pass on this contention,4 how-ever, for we find that the IJDB's decisions even ifassumed to be binding on Pangborne and the Operat-ing Engineers, are not binding on the Electrical Work-ers here. The Electrical Workers local here involvedmust be deemed, under the terms of article 28, section4,of the International Brotherhood of ElectricalD. Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied (1) that reasonable cause exists tobelieve a violation of Section 8(b)(4)(D) has occurred,and (2) that an agreed-upon method binding on allparties does not exist for the voluntary adjustment ofthe dispute.As to the existence of reasonablecause,the evi-dence indicates that on March 14 Operating Engi-neers representatives demanded that the Sordoni and4While finding no need to pass on the Operating Engineers contention thatitsGBCA contract binds Pangborne, we note that that contention isstronglyopposed by Pangborne. By letter dated January 30, 1973,the OperatingEngineers expressed to Pangborne a desire to negotiate a "newCollective-BargainingAgreement," and by letter dated February 8, 1973, Pangbornereplied that it would be"governed by any settlement reached between [theOperating Engineers) and [theGBCA). " (It is undisputed that Pangborne wasnot a member of theGBCA.)However, when the Operating Engineers subse-quently negotiated the contract in question with the GBCA and sent copiesto Pangborne,Pangborne ignored an accompanying request to sign andreturn the copies. Pangborne contends that its expressed intent was only tosign the contract if and when it later decided to employ operating engineers,and that it never made such a decision.The recordcontains no evidence thatthe contract here in question,or other contracts concerning which the Oper-ating Engineers claims Pangborne sent similar "letters of assent"in pastyears, was ever honored in practice by Pangborne. LOCAL 542,OPERATING ENGINEERS127Workers Constitution, to be an "outside" local;s andwe have in the past recognized6 that such IBEW "out-side" locals are not members of the AFL-CIO Build-ing Trades Council and are not, therefore, bound bythe IJDB's decisions.'We therefore find that anagreed-upon method binding on all parties does notexist for the voluntary adjustment of this dispute.Accordingly, the dispute is properly before us fordetermination pursuant to Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the work in dispute after giv-ing due consideration to various relevant factors, in-cluding the following:'1.Certification and collective-bargaining contractsNeither the ElectricalWorkers nor the OperatingEngineers has been certified by the Board as the bar-gaining representative of Pangborne's employees forthe work in dispute.The ElectricalWorkers and the Operating Engi-neers each contends that it has a current collective-bargaining contract to which Pangborne is party andwhich covers the work in dispute. We deem it unnec-essary to pass on these contentions,9 however, for wefind sufficient basis for awarding the work among thefollowing factors.5Art. 28, sec. 4, of theInternational's constitution defines as "outsideworkers"employeeswith jurisdiction over all "line work consisting of wood.poles ...including wires, cables,or other apparatussupported there-from."The OperatingEngineers, while pointing out that art.28, sec. 5,defines workerswith jurisdictionover"construction of all electrical work.within property lines of any given property"as "insideworkers," ne-glects to mention thatsec. 5also explicitly excludes from its definitionworkerswithjurisdiction overthe line work discussed in sec. 4.6 InternationalUnion of Operating Engineers, Local 450 (The Rust Engineer-ingCompany),169 NLRB 1026, 1027 (1968);see alsoLocal478, InternationalUnionof Operating Engineers, AFL-CIO (Utility Service Corporation),172NLRB 1877, 1879 (1968).7 Underthe terms of art. II, 2: 7-9of the ElectricalWorkers-NECAcontract, the ElectricalWorkers is merely bound,in "all grievances andquestions in dispute" arising withPangborne,by the decisions of theCouncilon Industrial Relations for the Electrical ContractingIndustry.9 InternationalAssociationof Machinists, Lodge No. 1743, AFL-CIO (J. A.Jones Construction Company),135 NLRB 1402, 1410-I1 (1962).9While findingno need topass onthe rivallocals' competingcontractclaims,we notethat the binding effect on Pangborne of the Operating Engi-neers-GBEA contract isstrongly contested,while the binding effect on Pang-borneof the Electrical Workers-NECAcontract is not.See In.4, supra.Itmay also be notedin passing that, assumingbothcontracts bind Pangborne,the work in dispute would seem covered moreexplicitlyby the language ofthe Electrical Workers-NECA contract than bythe language of the Operat-ing Engineers-GBCA contract. Art. 1,1:2 of the ElectricalWorkers-NECAcontract(by reference to art.28, sec. 4, of the International's constitution)coversall"line work consistingof wood ...poles. . .including wires,cables or other apparatussupported therefrom,"while art.I, sec. 3, of theOperatingEngineers-GBCAcontract covers operation of "drilling ma-chines."On its face, the formerprovisionwould seem to cover operation ofboth the diggerfor drillingholes and the winch for setting up poles, whilethe latter provision would seem to cover operation only of the digger fordrilling holes.2.The Employer's assignment and past practiceIt is undisputed that Pangborne assigned the workin dispute to its employees who are represented by theElectricalWorkers. Additionally, Pangborne'sassis-tant general manager, Henry Roberti, testified thatPangborne has always assigned such work to its elec-tricalworkers on other jobs; Pangborne's electricalline superintendent, Harry Smith, listed by name sixother jobs where Pangborne has assigned this work toelectrical workers; and, Pangborne's president, Rich-ard Conly, testified that Pangborne has assigned thework exclusively to electrical workers on other jobsfor the last 29 years. The foregoing testimony standsuncontradicted.10 Indeed, the Operating Engineersdistrict representative, Joseph O'Donoghue, admittedhaving no evidence or personal knowledge that Pang-borne has ever assigned the work in dispute to em-ployees represented by the Operating Engineers. Wetherefore find that Pangborne's consistent past prac-tice favors awarding the work to employees repre-sented by the Electrical Workers.3.Area practiceThe Electrical Workers businessmanager,HowardGrybert, testified that of the approximately 35 em-ployers within his local's geographical jurisdictiondoing worksimilar tothat in dispute,all assign thiswork exclusively to electrical workers. Furthermore,the ElectricalWorkers assistantbusinessmanager,Jack Roland, testifiedthat on every area job he knewof in the past 15 years, the work has been assigned toelectrical workers. He listed by name about 12 suchjobs in the last 2 years. In contrast, Operating Engi-neersRepresentative O'Donoghue was able to listonly four area jobs where the work hadbeen assignedto employees represented by the OperatingEngineers,and these jobs were performed 3 or 4 years ago. Wetherefore find that the prevailing area practice favorsawarding the work to employees represented by theElectricalWorkers.4.Efficiency and economy of operationAccording to Pangborne's officials, the job at therefinery is an integrated procedure whichentails notonly performing the work in dispute but also climbingthe poles, connecting live wires, installing transform-ers, and putting on insulators. The employee operat-ing the truck is needed less than half of the time forthat function, and is expected the rest of the time to10As alreadynotedabove, Conlyalso testified that for the last severalyears Pangborne has not assigned work of any sort to employees representedby the Operating Engineers.However, the Operating Engineers presentedsome documentary evidence (fn.I, supra),in rebuttalof Conly'stestimony. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelp the work crew with the other related job func-tions.While employees represented by the ElectricalWorkers are capable of performing those functions,the employees represented by the Operating Engi-neers, according to their own representative, O'Dono-ghue, are not. Consequently, Pangborne's officialstestified, assigning the work in dispute to employeesrepresented by the Operating Engineers would resultin the operator of the truck having nothing to do onthe job more than half of the time, and would resultalso in Pangborne having to hire at least one extraemployee simply to help with all the related job func-tions for which the operator of the truck would not bequalified."We therefore find that the factors of effi-ciency and economy of operation favor awarding thework in dispute to employees represented by the Elec-tricalWorkers.5. SafetyAccording to Pangborne's electrical line superin-tendent, Smith, the operator of the truck in disputeoften has to drill holes in an area of undergroundwires and set up poles in an area of overhead wires.The operator must be able to judge when the wires arehigh-voltage and live, lest he touch them with hisequipment and seriously endanger himself and hisfellow workers. Additionally, if a worker suffers elec-trical shock atop a pole, the operator of the truck mayhave to climb the pole and bring him down whileadministering mouth-to-mouth resuscitation.Whileindividuals represented by the Electrical Workers arequalified, by virtue of a 5-year training program, toperform all these safety functions, the individuals rep-resented by the Operating Engineers, according totheir own representative, O'Donoghue, know littleabout electricity and could not as a matter of courserescue a worker hurt atop a pole. We therefore findthat the factor of safety favors awarding the work toemployees represented by the Electrical Workers.IV. CONCLUSIONBased upon the entire record, and after full consid-eration of all relevant factors, including Pangborne'sassignmentof the work in dispute, Pangborne's pastpractice, the area practice, and the relative efficiency,economy, and safety of operation, we conclude thatthe work in dispute should be awarded to employeesttMoreover,even if an individual representedby the OperatingEngineerswere technicallyqualifiedfor allthe functionsthe jobentails, he might stillbe kept idle a significant part of the timeby art. IV, sec. 9, of the OperatingEngineers-GBCAcontract.Thatsection provides that an employee,once heis shiftedawayfrom a certaintask during a day, may notbe shifted back tothat task duringthe same day.represented by the Electrical Workers.Pangborne has requested that we award to employ-ees represented by the Electrical Workers the disput-ed work on all jobs throughout the geographical areacovered by the Electrical Workers-NECA contract.However, there is no evidence that since the incidentsofMarch 14 and 15, 1974, the Operating Engineershas engaged in any conduct arguably violative of Sec-tion 8(b)(4)(D), either at the Sohio refinery or else-where. Moreover, in a letter from its attorney datedApril 11, 1974, the Operating Engineers formally as-sured Pangborne's attorney that the Operating Engi-neers would engage in no future violence, harassment,or other conduct violative of Section 8(b)(4)(D).12 Wetherefore conclude that there is no reason to believethat the Operating Engineers 8(b)(4)(D) violations ofMarch 14 and 15, 1974, will recur, and we find thatthe purposes of the Act will be fully effectuated by anaward limited to the work at the Sohio refinery wherethe dispute arose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and on the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of W. V. Pangborne & Co., Inc.,who are represented by Local Union No. 126, Inter-national Brotherhood of Electrical Workers, AFL-CIO, are entitled to perform the work consisting ofoperation of pole line trucks, including winches anddiggers, by Pangborne at the Sohio Petroleum Com-pany construction site in Trainer Borough, Pennsyl-vania.2.Local 542, International Union of Operating En-gineers,AFL-CIO, is not entitled, by means pro-scribed by Section 8(b)(4)(D) of the Act, to force orrequireW. V. Pangborne & Co., Inc., to assign theabove work to individuals represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 542, Interna-tionalUnion of Operating Engineers, AFL-CIO,shall notify the Regional Director for Region 4, inwriting, whether or not it will refrain from forcing orrequiringW. V. Pangborne & Co., Inc., by meansproscribed by Section 8(b)(4)(D) of the Act,to assignthe work in dispute in a manner inconsistent with theabove determination.12The April 11, 1974, letterapparently confirmed a similar but moreinformal assurance given Pangborneby theOperating Engineers'attorneyseveral days after the incidentsof March14 and15, 1974.Itmay be notedthat Pangborne itself deemed recurrenceof the 8(bx4XD) violations so un-likely as toobviate the need for keeping itsemployeesaway fromthe site afterMarch 18, 1974.